Citation Nr: 0706735	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound residuals of Muscle Group XI injury, left lower 
extremity, currently evaluated at 10 percent disabling.

2. Entitlement to an increased rating for shell fragment 
wound residuals, right wrist and hand with ulnar neuropathy, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1962 
to November 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During this appeal, the 
claims file was transferred to the Chicago, Illinois RO.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left lower 
extremity are manifested by moderate muscle injury.

2.  Residuals of a shell fragment wound of the right wrist 
and hand with ulnar neuropathy are manifested by mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a shell fragment wound of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5311 (2006).

2.  The criteria for an increased evaluation for residuals of 
a shell fragment wound of the right wrist and hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8616 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for residuals of shell fragment wounds 
to the left lower extremity and to the right wrist and hand, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claims, October 2005 
and March 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a June 1984 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the 
left lower extremity and for residuals of a shell fragment 
wound of the right wrist and hand, and assigned 
noncompensable evaluations under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective February 21, 1984.  In a 
January 1987 rating decision, the RO assigned a 10 percent 
evaluation for residuals of a shell fragment wound of the 
left lower extremity under 38 C.F.R. § 4.73, Diagnostic Code 
5311, effective February 1, 1984, and a 10 percent evaluation 
for residuals of a shell fragment wound of the right hand and 
wrist under 38 C.F.R. § 4.124a, Diagnostic Code 8616, 
effective April 24, 1986.  In October 2002, the veteran filed 
a claim for entitlement to increased evaluations for 
residuals of a shell fragment wound to the left lower 
extremity and right hand and wrist.  By a January 2003 rating 
decision, the RO denied the claims and the veteran appealed.  

Left Lower Extremity

A July 2002 VA medical record indicated the veteran reported 
intermittent left knee pain, with occasional weakness.  Upon 
examination, there was normal gait, free left knee range of 
motion, 5+ strength of the lower extremities, intact deep 
tendon reflexes, and no muscular atrophy, wasting, or 
rigidity.  

A November 2002 VA peripheral nerves examination was 
conducted.  The veteran reported left knee pain with driving 
and prolonged standing, left hip pain that radiated down the 
leg, left knee give-way with prolonged walking, and left foot 
cramps.  Upon physical examination, there was a non-tender 
scar of the left posterior aspect of the left distal thigh 
and knee.  The scar was the same color as the rest of the 
skin, was slightly depressed, and measured 7 centimeter (cm.) 
by 3 cm.  There were two other non-tender scars distal to 
this scar that were the same color as the rest of the skin, 
thin, slightly depressed, and measured 3 cm. by .5 cm. and 4 
cm. by .5 cm.  There was no calf muscle tenderness.  Left 
knee flexion was to 145 degrees and extension was full.  Left 
ankle plantar and dorsiflexion as a continuum were 0 to 60 
degrees.  Power was intact around the left knee, left ankle, 
and left toes.  Left plantar arch was maintained.  In the 
left lower extremity, there was intact light touch and 
pinprick sensation.  Left hip x-rays showed bones and joints 
intact without acute fracture, dislocation, radiopaque 
foreign bodies, or significant degenerative changes.  Left 
knee x-rays showed intact bone and joints without acute 
fracture or dislocation, a small metallic clip along the 
posterior aspect of the upper leg, no joint effusion, and no 
significant degenerative changes.  A left femur x-ray showed 
no acute fracture.  Left foot x-rays showed intact bone and 
joints without acute fracture or dislocation, radiopaque 
foreign body, soft tissue swelling, or left femur fracture.  
X-rays also showed intact tibia and fibula bones and joints, 
no acute fracture or dislocation, and a surgical suture along 
the posterior aspect of the upper thigh.  The impression was 
status-post shell fragment wound to the left lower extremity 
with muscle group XI injury and residuals as described.  

A December 2002 VA muscles examination was conducted.  The 
veteran reported a history of left hip and knee pain, but 
less since quitting work in March 2002, because he was less 
active.  He noted that the last significant flare-up of pain 
was two months prior when he was putting a roof on a small 
building.  He was bothered by prolonged periods of standing.  
Upon examination, there was a satisfactory gait pattern.  
There were nonadherent scars over the distal aspect of the 
left posterior thigh and the popliteal region.  There 
appeared to be a mild underlying defect of the most proximal 
scar compatible with a penetrating wound.  The scars were 
well nourished.  Left hip flexion was to 125 degrees, 
abduction was to 45 degrees, internal rotation was to 15 
degrees, and external rotation was to 60 degrees.  There was 
discomfort on extremes of internal rotation.  There was left 
knee flexion to 140 degrees and extension to 0 degrees, with 
slight pain and mild patellofemoral popping, but no redness, 
heat, swelling, tenderness to palpation, or ligamentous 
instability.  The veteran was able to heel and toe walk and 
squat and arise, but there was left calf pain with squatting.  
The impression was residuals of shell fragment wound to left 
lower extremity, Muscle Group XI.

In a January 2003 VA medical record, the veteran reported 
burning and tingling down the leg that was worse with lifting 
and bending, and better with avoidance, but not with heat or 
rest.  The pain was not worse with coughing, sneezing, or 
bowel movement.  It was somewhat worse with twisting and 
bending.  The pain extended down to the knee, over the 
anterolateral thigh.  The veteran reported weakness with 
walking, tingling and burning in the buttock with prolonged 
sitting, and occasional numbness in the left toes.  It was 
noted that the veteran had been a local truck driver.  
Sensory examination revealed diminished vibration sense in 
the toes, but otherwise intact throughout the lower 
extremities without evidence of radicular or peripheral nerve 
deficits.  Detailed motor testing of the lower extremities 
did not reveal peripheral nerve or radicular deficits.  
Station and gait were smooth and symmetric including heel and 
toe walking, tandem walking, and Romberg testing.  Reflexes 
were 2+ at the knees and 1+ at the ankles with bilaterally 
downgoing toes.  The assessment was findings suggestive of 
mild peripheral polyneuropathy.

In a March 3, 2003 VA medical record, the veteran reported 
left leg pain.  Upon examination, there was good lower 
extremity proximal and distal strength.  No internal sensory 
changes noted.  Station and gait were smooth, symmetric, and 
stable.  Reflexes were 2+ at the knees and absent at the 
ankles, with bilaterally downgoing toes.  In a March 5, 2003 
VA record, the veteran reported left knee pain, numbness in 
the toes, and left knee weakness and give-way.  Aggravating 
factors were walking, standing, lifting, and work.  An 
alleviating factor was intermittent use of anti-arthritic 
medication.  The impressions were minimally abnormal 
electromyography (EMG) of the left lower extremity suggesting 
low-grade chronic denervation distally in the extremity 
suggesting either peripheral polyneuropathy ("most likely") 
or L5-S1 radiculopathy, and abnormally prolonged left 
peroneal and posterior tibial motor nerve velocities and 
amplitudes with normal distal motor latencies and amplitudes, 
most consistent with peripheral polyneuropathy.  

In a March 7, 2003 VA medical record, the veteran reported 
left lower extremity pain of 3 on a scale of 1 to 10, 
increasing to 8 on a scale of 1 to 10 with extended walking 
or sitting.  X-rays and a computed tomography (CT) scan 
showed no significant abnormalities.  In an April 2003 VA 
record, the veteran reported joint pain and swelling.  The 
examiner noted that left lower extremity EMG and nerve 
conduction studies were consistent with peripheral 
polyneuropathy.  In another April 2003 VA record, there was 
good lower extremity motor strength and good bilateral 
pursuit.  There was diminished pinprick in the toes and 
fairly smooth, symmetric, and stable station and gait.  
Reflexes were 2+ at the knees and absent at the toes with 
bilaterally downgoing toes.  The assessment was peripheral 
polyneuropathy.  

In a June 2005 lay statement, the veteran's daughter stated 
that she had been a nurse for 9 years and had worked in the 
emergency room.  She stated that her father had a great deal 
of pain in his left hip and knee.  She believed that his 
shrapnel affected his soft and connective tissues, including 
the nerves and muscles.  She felt that with range of motion 
the pieces of shrapnel continued to damage these areas.  She 
stated that she was with the veteran every day and that he 
had an abnormal gait related to pain in his left knee and was 
in pain when he bent over.  She stated that her father had 
walked with an abnormal gait her entire life.  After 
prolonged standing and sitting his pain became severe, and he 
was never pain free.  


An April 2006 VA joints examination was conducted.  The 
veteran reported chronic joint pains in his left knee and 
hip, and occasional left knee swelling and give way.  There 
was fatigability and lack of endurance in joints, but no 
redness, lumps, or locking of joints.  The veteran denied any 
episodes of dislocation or recurrent subluxation, and 
reported moderate effects on occupational and daily 
activities.  The veteran reported he took no medications and 
did not use crutches, a brace, a cane, or corrective shoes.  
Upon examination, there was normal gait, no significant 
functional limitations with standing or walking, unremarkable 
feet, and no unusual shoe wear patterns.  The lower 
extremities were the same length.  There was left hip flexion 
to 120 degrees, extension to 25 degrees, adduction to 25 
degrees, abduction to 40 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees, all with pain, 
but no significant crepitus, tenderness, swelling, redness, 
warmth, ankylosis, or deformity.  Repetition caused some pain 
but mostly fatigability and lack of endurance.  Range of 
motion and functionability remained essentially unchanged.  
Fatigability was the major functional impacting factor.  Left 
knee flexion was to 140 degrees and extension was to 0 
degrees, both with crepitus, but without any particular 
tenderness, swelling, redness, warmth, ankylosis, or 
deformity.  Repetition caused fatigability and increased pain 
with feelings of tightness across the left knee.  Range of 
motion and functioning remained essentially unchanged.  
Tightness with fatigability seemed to be the major functional 
impacting factor.  Left ankle dorsiflexion was to 20 degrees 
and plantar flexion was to 45 degrees, without any particular 
stiff or painful movement.  Left femur films showed apparent 
soft tissue impacted foreign body along the medial aspect of 
the left thigh.  Left knee and hip radiology films were 
essentially negative. 

An April 2006 VA muscle examination was conducted.  The 
veteran reported chronic sharp aching pain in the muscles of 
his posterior left thigh that radiated into the left buttocks 
and lower back region.  He also noted progressive problems 
with muscle pain in his left lower extremity.  He rated the 
severity of pain at 5 to 6 on a scale of 1 to 10 most days.  
Symptoms were aggravated by prolonged standing or walking and 
were alleviated by sitting down, getting off his feet, and 
elevating the lower extremity.  The veteran did not take 
medications for pain.  The veteran reported that when his 
left thigh was bothering him, there was mild to moderate 
functional impairment due to pain, dysmobility, fatigability, 
and lack of endurance.  The veteran had not worked regularly 
since 2002.  Upon examination, there were no exit wound 
scars.  There were shell fragment wound scars in the distal 
posterior thigh region that ran longitudinally and measured 7 
cm. by 1 cm. wide.  There were two shell fragment wound scars 
noted distal to the posterior knee that were parallel and 
longitudinal and measured 3 cm. by .5 cm. wide.  With respect 
to the scar in the distal posterior thigh region, there was 
minimal superficial tissue loss and very minimal superficial 
adhesions to underlying tissue.  With respect to all the 
scars, there was no particular sensitivity or tenderness and 
no specific tendon damage.  There was 4/5 strength of the 
left lower leg with movement at the knee, and otherwise 
normal strength of the lower extremities.  There were no 
specific muscle herniations, no particular loss of muscle 
function, and muscle groups could move joints through normal 
range of motion with sufficient comfort, endurance, and 
strength to accomplish activities of daily living.  The 
diagnoses included scars of the distal posterior left thigh 
and posterior left knee region.  

A 10 percent evaluation is currently assigned under 
Diagnostic Code 5311 for residuals of a shell fragment wound 
to the left leg, involving Muscle Group XI.  Diagnostic Code 
5311 provides evaluations for disability of Muscle Group XI, 
the posterior and later crural muscles and muscles of the 
calf which include (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) plantaris.  The 
functions of these muscles are (1) propulsion and plantar 
flexion of the foot; (2) stabilization of the arch; (3) 
flexion of the toes; and (4) flexion of the knee.  This 
diagnostic code provides a noncompensable rating and 10, 20, 
and 30 percent ratings for slight, moderate, moderately 
severe, and severe muscle injury, respectively.  38 C.F.R. § 
4.73, Diagnostic Code 5311).  The cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).

Moderate disability of muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires indications 
of entrance and/or exit scar, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  Moderately severe 
disability of muscles results from through and through or 
deep penetrating wound with debridement, prolonged infection, 
sloughing of soft parts, and intermuscular scarring.  It 
requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).  Finally, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  


The Board finds that an increased evaluation is not warranted 
for the veteran's service-connected Muscle Group XI 
disability.  Although the veteran reported left lower 
extremity muscle pain, fatigability, weakness, give-way, and 
flare-ups on extended walking, sitting, or lifting, the 
objective medical evidence of record shows the veteran's 
muscle disability is moderate but not moderately severe or 
severe.  There was 4/5 or good strength of the left lower 
extremity, and a normal gait, satisfactory gait pattern, or 
smooth and symmetric station and gait.  In July 2002, there 
was no muscular atrophy.  In November 2002, there was intact 
power around the left knee, ankle, and toes, plantar arch was 
maintained, and there was no calf muscle tenderness.  In 
December 2002, the veteran's scars were nonadherent.  In 
April 2006, there was no exit wound scars and the scars were 
nontender.  Also in April 2006, a VA examiner found there was 
no particular loss of muscle function and that the veteran's 
muscle groups could move the lower extremity joints through a 
normal range of motion with sufficient comfort, endurance, 
and strength to accomplish the activities of daily living.  
Accordingly, an increased evaluation is not warranted for the 
veteran's muscle disabilities.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  An evaluation for limitation of leg motion does 
not provide for a higher evaluation.  Limitation of leg 
flexion provides for evaluations of 10, 20 and 30 percent 
disabling for leg flexion limited to 45, 30, and 15 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Limitation of leg extension provides for evaluations 
of 10, 20, 30, 40, and 50 percent disabling for leg extension 
limited to 10, 15, 20, 30, and 45 degrees, respectively.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  Here, the 
evidence of record shows leg flexion to 140 and 145 degrees 
and leg extension to 0 degrees.  Accordingly, an increased 
evaluation for limitation of leg motion is not warranted.  
Moreover, the evidence of record does not indicate ankylosis 
of the knee, recurrent subluxation or lateral instability, 
dislocation or removal of semilunar cartilage, impairment of 
the tibia and fibula, or genu recurvatum.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5263 (2006).

Similarly, limitation of hip or thigh motion also does not 
provide for an increased evaluation.  Limitation of thigh 
flexion warrants 10, 20, 30, and 40 percent evaluations for 
flexion limited to 45, 30, 20, and 10 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).  Impairment 
of the thigh warrants 10 percent ratings for limitation of 
thigh rotation with an inability to toe-out more than 15 
degrees and for limitation of abduction to the point at which 
the claimant cannot cross his legs.  A maximum 20 percent 
evaluation is warranted where there is limitation of 
abduction of the thigh or motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006).  Here, the 
evidence of record shows thigh flexion to 120 or 125 degrees 
and hip abduction to 40 or 45 degrees, without evidence of 
motion lost beyond 10 degrees.  Accordingly, an increased 
evaluation for limitation of hip and thigh motion is not 
warranted.  In addition, limitation of thigh extension only 
provides for a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2006).  Moreover, there is no evidence 
of ankylosis of the hip, hip flail joint, or impairment of 
the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
5255 (2006). 

Likewise, limitation of ankle motion does not provide for a 
higher evaluation.  Limitation of ankle motion provides a 10 
percent evaluation for moderate limitation of motion and a 20 
percent evaluation for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  In April 
2006, left ankle dorsiflexion and plantar flexion were full.  
Accordingly, an increased evaluation under Diagnostic Code 
5271 is not warranted.  Moreover, the objective medical 
evidence of record did not indicate ankylosis of the ankle, 
subastralgar, or tarsal joint, malunion of os calcis or 
astragalus, or an astragalectomy.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2006).

Last, an evaluation for the veteran's scars would not provide 
an increased evaluation.  First, the diagnostic code for 
superficial scars other than on the head, face, or neck, that 
do not cause limited motion are only awarded a 10 percent 
disability rating, unless the scars are widely separated.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2006).  Here, the 
evidence of record shows the scars are not widely separated.  
Second, scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).  Third, the objective medical evidence of 
record does not show scars that disfigure the head, face, or 
neck, or scars that are deep, cause limitation of motion, or 
are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7803, 7804 (2006).  Accordingly, an increased 
evaluation for scars is not warranted.  

A separate evaluation is also not warranted because the 
evidence of record shows the scars do not meet the size or 
other requirements of the regulations pertaining to 
disabilities of the skin in order to warrant a separate, 
compensable evaluation.  See 38 C.F.R. § 4.117, Diagnostic 
Codes 7800-7805 (2006).

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. § 4.40 (2006).  The veteran has 
reported pain, weakness, fatigability, and endurance 
problems.  But throughout the time period, the veteran denied 
taking medication and denied the use of assistive devices.  
The veteran reported flare-ups of pain, due to exertion or 
extending walking, sitting, or standing.  Symptoms were 
aggravated by prolonged standing, prolonged walking, and 
lifting.  Symptoms were alleviated by sitting down, getting 
off his feet, and elevating the lower extremity.  Aggravating 
factors were walking, standing, and lifting.  Most recently, 
in two April 2006 VA examinations, the veteran reported 
chronic left lower extremity muscle pain.  When his left 
thigh was bothering him, he indicated mild to moderate 
functional impairment due to pain, dysmobility in the left 
lower extremity, fatigability, and lack of endurance.  The 
veteran's daughter stated that the veteran was never pain 
free and had an abnormal gait.

But the medical evidence of record does not support 
additional functional loss not already contemplated within 
the 10 percent rating.  The objective evidence shows there 
was good muscle strength, no muscle atrophy, and a normal 
gait.  In December 2002, there was slight pain on range of 
motion testing, but no redness, heat, swelling, tenderness to 
palpation, or ligamentous instability.  In April 2006, 
repetition of left hip flexion caused some pain but mostly 
fatigability and lack of endurance.  Range of motion and 
functionability remained essentially unchanged.  Repetition 
of left knee flexion caused fatigability and increased pain 
with feelings of tightness across the left knee.  Range of 
motion and functioning remained essentially unchanged.  The 
Board finds that there is no additional functional loss not 
contemplated in the 10 percent rating and that an increased 
evaluation on this basis is not warranted.  

Right Hand And Wrist

July 2002 VA medical records indicated the veteran reported 
numbness and tingling in the right forearm and hand along the 
ulnar nerve distributions and weakness of the right upper 
extremity.  There was free range of right shoulder and elbow 
motion.  Right elbow movement was painful.  Neurological 
examination showed 3 or 4+ strength in the right forearm and 
grip of the right hand, as compared to 5+ on the left side.  
The assessment was peripheral neuropathy, ulnar nerve, right 
arm.  

A November 2002 VA peripheral nerves examination was 
conducted upon a review of the claims file.  The veteran 
reported that he was right-handed.  The veteran reported 
right hand numbness and tingling, that he dropped objects 
upon excessive use of the hand or if he was not careful, 
difficulty with writing because the pen slipped from his 
fingers, finger cramping, decreased feeling in cold weather, 
and a weak grip.  The veteran also reported pain in the 
forearm on excessive lifting, that sometimes he could not 
fully extend his fingers, and excessive use caused wrist 
pain, hand swelling, and hand tightening.  The veteran 
reported that this condition affected his ability to perform 
his job hauling heavy equipment and driving trucks.  

Upon physical examination, there was a nontender, healed scar 
of the ulnar aspect of the forearm.  Right elbow flexion was 
to 125 degrees and extension was full.  There was no 
tenderness in the right wrist.  Right wrist palmar flexion 
was to 65 degrees, dorsiflexion was to 50 with pain, ulnar 
deviation was to 30 degrees, and radial deviation was to 20 
degrees.  The veteran was able to do opposition, but he 
exerted a lot of effort to sustain it against resistance, 
especially with the fifth ringer.  Light touch sensation was 
intact, but pinprick sensation was less sharp in the ulnar 
aspect of the hand and the ring and little finger.  On the 
right side grip was 10.5 pounds per square inch compared to 
the left grip of 14 pounds per square inch.  Motor nerve 
conduction studies showed normal right medial, right ulnar, 
and right radial nerves.  Sensory nerve conduction showed 
mildly prolonged distal latency of the right medial nerve and 
a normal right ulnar nerve.  Needled EMG of the right first 
dorsal interosseious, right brachioradialis, right extensor 
carpi radialis, and right extensor carpi ulnaris were normal.  
The conclusion was mild medial sensory delay of the right 
upper extremity, normal right upper extremity motor nerves, 
and normal EMG of the right upper extremity.  The impression 
was status-post shell fragment wound to the right upper 
extremity with residuals, including ulnar neuropathy and mild 
medial sensory delay.  

A December 2002 VA muscles examination was conducted.  The 
veteran stated that he was right-handed.  The veteran 
reported recurrent episodes of wrist and hand pain and 
occasions of loss of grip strength, but reported that he 
could still write, feed, and groom himself with his right 
hand.  The veteran used a rubber ring wrapped around a pen in 
order to increase his grip.  The veteran noted hand numbness 
and hand and wrist sensitivity to the cold.  Upon 
examination, there was right elbow flexion to 140 degrees and 
full extension, without pain.  There was no redness, heat, 
swelling, or deformity.  There was tenderness on palpation.  
There was right forearm supination and pronation.  There was 
no right wrist redness, heat, swelling, or deformity.  There 
was 75 degrees of dorsiflexion, 60 degrees of palmar flexion, 
50 degrees of ulnar deviation, and 20 degrees of radial 
deviation.  Examination of the right hand revealed no 
evidence of intrinsic atrophy, full finger extension, and a 
good fist in the hand.  The veteran had a satisfactory 
ability to oppose the thumb to the remaining fingertips, grip 
strength was within normal limits, and there was good radial 
pulse.  The examiner noted that it was not feasible to 
attempt to express additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainly.  The examiner reviewed x-rays from November 2002.  
The impression was residuals of shell fragment wound to right 
wrist and hand with ulnar neuropathy.

In a January 2003 VA medical record, the veteran reported 
right upper extremity pain, weakness, and numbness.  The 
veteran reported pain distally in the hand, cramping pain in 
the hand and dorsum of the wrist, and pain throughout the 
wrist and hand.  There was grip weakness and he had a 
tendency to drop things.  He had difficulty extending the 
fingers, but he could spread them.  There was numbness and 
tingling across the dorsum of the hand and burning in the 
thumb, which was more consistent with medial neuropathy.  
Upon examination, there was bilateral positive Tinel's sign 
at the wrist, but no Phalen's sign.  Sensory test revealed 
diminished light touch and pinprick over the right hypothenar 
eminence, but otherwise intact without evidence of radicular 
or peripheral nerve deficits.  Detailed motor testing in the 
upper extremities did not reveal a peripheral nerve or 
radicular deficit.  Finger spreading and finger thumb 
approximation were intact in the upper extremities.  Reflexes 
were 1+ at the wrists and 2+ at the biceps and triceps.  The 
assessments were findings suggestive of carpal tunnel 
syndrome, old injury to the distal right ulnar nerve.  

In a March 3, 2003 VA medical record, the veteran reported 
right upper extremity pain.  The examiner noted that the 
right upper extremity pain seemed to be due to right medial 
neuropathy due to carpal tunnel syndrome.  The inservice 
injury was noted to be an ulnar neuropathy of the right upper 
extremity.  The examiner noted that the veteran's recent 
right medial neuropathy appeared to be acquired, due to being 
a truck driver.  Upon examination, there was good proximal 
and distal strength in the upper extremities.  No internal 
sensory changes noted.  Reflexes were 1 to 2+ in the upper 
extremities.  The examiner stated that an EMG was normal and 
nerve conduction studies were consistent with carpal tunnel 
syndrome.  

In a March 5, 2003 VA medical record, the veteran reported 
right wrist and hand pain, weakness, and numbness since 
service discharge.  He stated that the difficulties with the 
right hand were not particularly nocturnal, his symptoms were 
not worse with driving, his grip was diminished, and that 
numbness and tingling extended into all the fingers.  The 
impressions included 1) normal EMG of the right upper 
extremity without definite evidence of underlying brachial 
plexopathy, cervical radiculopathy or cervical myelopathy; 2) 
abnormally prolonged right medial nerve distal motor latency, 
sensory latency, palmar latency, and f-wave determination, 
with normal motor nerve conduction velocity and amplitudes, 
consistent with potential carpal tunnel syndrome on the right 
side; and 3) normal right ulnar nerve distal motor latency, 
palmar latency, sensory latency, f-wave determination and 
motor nerve conduction velocity and amplitudes without 
evidence of underlying ulnar neuropathy.  In an April 17, 
2003 VA record, the veteran reported joint pain and swelling.  
The examiner noted a normal EMG of the right upper extremity 
and nerve conduction studies consistent with right carpal 
tunnel syndrome.  In another April 2003 VA medical record, 
reflexes were 2+ at the wrists.  The examiner assessed right 
carpal tunnel syndrome.  

In a June 2005 lay statement, the veteran's daughter stated 
that she had been a nurse for 9 years and had worked in the 
emergency room.  She stated that her father had a great deal 
of pain in his right wrist and hand.  She felt that his 
shrapnel affected his soft and connective tissues, including 
the nerves and muscles.  She believed that with motion the 
pieces of shrapnel continued to damage these areas.  She 
stated that she was with the veteran every day and that he 
often rubbed his right wrist and hand, and was hesitant to 
pick up his new granddaughter due to his right hand weakness.  
She stated that the veteran had difficulty grasping objects, 
develops weakness and pain, and sometimes even lost his grip.  
She asserted that his right hand pain was debilitating 
because he was right-handed.  

An April 2006 VA joints examination was conducted.  The 
veteran reported that he was right-handed.  The veteran 
reported chronic daily joint pain and stiffness in his right 
wrist, hand, and elbow.  He reported chronic daily symptoms 
of pain and stiffness as well as weakness in his right wrist 
and hand.  The veteran reported he took no medications.  The 
veteran indicated moderate effects on occupation and daily 
activities.  Upon examination, the right elbow and forearm 
showed no particular tenderness, swelling, redness, warmth, 
ankylosis, or deformity.  Right elbow flexion was to 100 
degrees, with pain.  Repetition did not cause any particular 
findings.  Right forearm showed 85 degrees supination and 80 
degrees pronation, both with pain.  Repetition caused 
increased pain with fatigability, especially in the forearm 
and right wrist.  Pain was the major functional impacting 
factor.  Right wrist showed no particular tenderness, 
swelling, redness, or warmth, ankylosis, or deformity.  There 
was 70 degrees dorsiflexion, 65 degrees palmar flexion, 20 
degrees radial deviation, and 45 degrees ulnar deviation, all 
with pain.  Repetition caused increased pain and fatigability 
but range of motion and function remained essentially 
unchanged.  Pain was the major functional impacting factor.  
Right wrist, elbow, and hand films were negative. 

An April 2006 VA muscle examination was conducted.  The 
veteran reported occasional right wrist and hand aching pain, 
aggravated by use, which was problematic because he was 
right-handed.  The veteran reported fatigability and lack of 
endurance in his right wrist, forearm, and hand, and 
indicated intermittent numbness and tingling along the right 
forearm and into the right hand, mostly involving the ulnar 
nerve distribution.  There was weakness in the right fourth 
and fifth digits.  Alleviating factors included rest.  The 
veteran did not take regular medication for pain.  Pain, 
fatigability, and lack of endurance in the right affected 
functioning mildly to moderately, and affected the amount of 
work the veteran could do with his hand at any one time.  The 
veteran had not worked regularly since 2002.  Upon 
examination, there was no exit wound scar.  A shell fragment 
wound scar of the right lateral wrist region ran 
longitudinally and measured 8.5 cm. long by 3 to 4 cm. wide.  
There was no particular sensitivity or tenderness associated 
with the scar.  There was no specific tendon damage noted.  
There was apparent ulnar neuropathy in right upper extremity 
secondary to shell fragment wounds and mild median nerve 
sensory deficits per the nerve conduction studies.  There was 
4/5 strength of the right fourth and fifth digits, but 
otherwise the right hand seemed okay and there was fairly 
good grip in both hands.  Strength was normal in the 
remainder of the upper extremity.  The diagnosis was 
residuals of shell fragment wound right wrist and hand with 
ulnar neuropathy and scars in right wrist and hand.  

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 8616, for residuals of a shell fragment 
wound to the right hand and wrist.  10, 30, and 40 percent 
evaluations are assigned for mild, moderate, and severe 
incomplete paralysis of the ulnar nerve of the major upper 
extremity, respectively.  A 60 percent evaluation is assigned 
for complete paralysis of the ulnar nerve of the major upper 
extremity, that is manifested by "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace, and thenar and hypothenar 
eminences; loss of extension of right and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, 
Code 8616.  Incomplete paralysis indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  

The evidence of record demonstrates that the veteran's 
residuals of a shell fragment wound of the right wrist and 
hand are manifested by mild incomplete paralysis.  
Subjectively, the veteran reported chronic daily pain, 
weakness, and numbness of the right wrist, hand, and elbow.  
The objective medical evidence of record showed right ulnar 
neuropathy.  In addition, range of motion findings indicate 
mild paralysis:  right elbow flexion was to 110 and 140 
degrees, out of a normal 145 degrees; wrist dorsiflexion was 
to 50, 70, and 75 degrees, out of a normal 70 degrees; wrist 
palmar flexion was to 60, 60, and 65 degrees, out of a normal 
80 degrees; wrist ulnar deviation was to 30, 45, and 50 
degrees, out of a normal 45 degrees; and elbow extension, 
wrist radial deviation, forearm pronation, and forearm 
supination were full.  38 C.F.R. § 4.71, Plate I (2006).  
These findings demonstrate mild incomplete paralysis and 
accordingly, an increased evaluation is not warranted.  
38 C.F.R. § 4.124a, Code 8616.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. at 
595.  For limitation of forearm flexion, 10, 20, 30, 40, and 
50 percent evaluations are assigned for limitation of major 
forearm flexion to 100, 90, 70, 55, and 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2006).  For limitation of forearm extension, 10, 20, 30, 40, 
and 50 percent evaluations are assigned for limitation of 
major forearm extension to 45 and 60, 75, 90, 100, and 110 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2006).  A 20 percent evaluation is assigned for forearm 
flexion limited to 100 degrees and extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2006).  
Here, the evidence of record shows full right forearm 
extension and right forearm flexion to 110 and 140 degrees.  
Accordingly, an increased evaluation is not warranted for 
limitation of forearm motion.  

In addition, there is no evidence of elbow ankylosis, 
impairment of flail joint, nonunion of the radius and ulna, 
ulna or radius impairment, limitation of supination or 
pronation, or ankylosis of the right wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, 5213, 
5214 (2006).  In addition, there evidence of record does not 
demonstrate any favorable or unfavorable ankylosis or 
limitation of motion of the right hand digits.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230 (2006).  Moreover, the 
maximum permitted for limitation of wrist motion is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  

The diagnostic codes for scars also do not provide for a 
higher evaluation.  Scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  But as indicated above, this 
does not provide for a higher evaluation.  In addition, an 
evaluation in excess of 10 percent for superficial scars 
other than on the head, face, or neck, that do not cause 
limited motion, is only permitted for scars that are widely 
separated.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Here, 
the evidence of record shows the scars are not widely 
separated.  Moreover, the objective medical evidence of 
record shows the right upper extremity scars do not disfigure 
the head, face, or neck, do not cause limitation of motion, 
and are not deep, unstable, or painful.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7803, 7804.  Accordingly, an 
increased evaluation for scars is not warranted.  

A separate evaluation for scars is not warranted because the 
evidence shows the scars do not meet the size or other 
requirements of the regulations in order to warrant a 
separate, compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  The veteran reported that he 
dropped objects if he wasn't careful or upon overuse, 
difficulty writing, decreased feeling in cold weather, a weak 
grip, cramping pain, weakness, and stiffness.  The veteran 
also stated that he could still write, feed, and groom 
himself with his right hand, and most recently indicated 
there were moderate effects on his occupation and daily 
activities.  The objective medial evidence of record showed 
no tenderness on palpation, decreased but good or normal grip 
strength, and no right wrist, elbow, or forearm redness, 
heat, or swelling.  There was no right hand atrophy, and 
there was full finger extension and a good fist.  Repetition 
of right elbow range of motion caused no particular findings.  
Repetition of right wrist and forearm range of motion caused 
increased pain and fatigability, but no increased limitation 
of motion.  The Board finds that there is no additional 
functional loss not contemplated in the 10 percent rating and 
that an increased evaluation on this basis is not warranted.
Conclusion

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected residuals of 
a shell fragment wound of the right hand and wrist and left 
lower extremity, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization due to the 
residuals of a shell fragment wound.  Moreover, although the 
veteran stated that the residuals interfered with his 
employment, marked interference with employment has not been 
shown.  Accordingly, the RO's failure to consider the issue 
for referral has not prejudiced the veteran.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of a shell fragment 
wound of the left lower extremity is denied.

An increased evaluation for residuals of a shell fragment 
wound of the right hand and wrist is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


